In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 16-1439V
                                       Filed: April 18, 2017

* * * * * * * * * * * * * *                           Special Master Sanders
ERIKA REEDER,              *
                           *                          Dismissal; Insufficient Proof; Influenza
         Petitioner,       *                          (“Flu”) Vaccine; Guillain Barre Syndrome
                           *                          (“GBS”).
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Churchill H. Huston, Churchill Huston Law, LLC, Philadelphia, PA, for Petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On November 1, 2016, Erika Reeder (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program2 (“the Program”). Petitioner alleges that an
influenza (“flu”) vaccination that she received on November 11, 2013 caused her to develop
Guillain-Barré syndrome (“GBS”). See Petition (“Pet.”) at 1-4, ECF No. 1. The information in
the record, however, does not show entitlement to an award under the Program.

       On April 18, 2017, Petitioner moved for a decision dismissing her claim. See Motion to
Dismiss Petition (“Mot.”), ECF No. 29. Petitioner conceded that “[a]n investigation of the facts
and science supporting her case has demonstrated to [P]etitioner that she will be unable to prove

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion
for redaction must include a proposed redacted decision. If, upon review, the undersigned agrees
that the identified material fits within the requirements of that provision, such material will be
deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act,” “the Act,” or “the Program”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
                                                  1
that she is entitled to compensation in the Vaccine Program.” Id. at ¶ 1. Furthermore, Petitioner
stated that “to proceed further would be unreasonable and would waste the resources of the Court,
the respondent, and the Vaccine Program.” Id. at ¶ 2. Petitioner is aware that the undersigned’s
decision “dismissing her petition will result in a judgment against her.” Id. at ¶ 3. Petitioner is
also aware that “such a judgment will end all of her rights in the Vaccine Program.” Id.
Respondent did not object to Petitioner’s Motion for Dismissal Decision. Id. at ¶ 4. Thus, this
matter is now ripe for decision.

        To receive compensation under the Program, Petitioner must prove either 1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
Petitioner’s alleged injury was caused by an influenza vaccination.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this case must
be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




                                                  2